Citation Nr: 0923846	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include sleep apnea, including as secondary to 
Agent Orange exposure or service-connected posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
surgery for excision of a fibular sesamoid of the right foot 
due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from October 1964 to July 
1968.  

These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Chicago, Illinois.  The January 2004 
rating decision denied the Veteran's claim of entitlement to 
service connection for a respiratory disability and the 
August 2007 rating decision denied his claim for benefits 
pursuant to 38 U.S.C.A. § 1151.  The Veteran's claims file 
was subsequently transferred to the RO in Milwaukee, 
Wisconsin.

The Veteran presented testimony at personal hearings at the 
RO before a Decision Review Officer (DRO) in September 2004 
and November 2008.  Copies of the hearing transcripts were 
placed in the claims folder. 

In June 2008, the Board denied the Veteran's claim of 
entitlement to service connection for a low back disability.  
At that time, the appellant was notified that his claim of 
entitlement to service connection for a respiratory 
disability was subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a).  VA denied his claim, explaining that the 
presumption of herbicide exposure did not apply to his 
service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a veteran's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal. See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  


FINDINGS OF FACT

1.  A respiratory disability was initially demonstrated years 
after service, and there is no competent medical evidence of 
record relating a respiratory disability to the Veteran's 
service in the military, including exposure to Agent Orange 
or service-connected disability.

2.  The Veteran does not have additional permanent disability 
of the right foot, including residuals of surgery for 
excision of a fibular sesamoid of the right foot, as a result 
of careless or negligent VA treatment.


CONCLUSIONS OF LAW

1.  A respiratory disability, claimed as due to Agent Orange 
exposure, was not incurred in, or aggravated by, active 
service and is not proximately due to, or aggravated by, 
service-connected disability, nor  may such be presumed to 
have been so incurred or aggravated; .  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).

2.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgery for excision of a 
fibular sesamoid of the right foot as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in April 2002, July 
2003, May 2005, July 2007 and September 2007, from the agency 
of original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection and his claim 
for compensation benefits under 38 U.S.C.A. § 1151.  The 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, the September 2007 letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no prejudice with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a respiratory 
disability, including sleep apnea as due to Agent Orange 
exposure or service-connected PTSD.  38 C.F.R. § 3.102.  

The Board observes that the Veteran's service treatment 
records do not show that the Veteran complained of or was 
treated for a respiratory disability during his military 
service.  While the Board acknowledges that the Veteran was 
treated for complaints related to an upper respiratory 
infection during his military service, these complaints have 
not been shown to have been other than acute and resolved 
with treatment.  Additionally, the Board notes that it 
appears that the Veteran did not make any complaints related 
to his lungs or chest at his separation examination; his 
clinical evaluation and chest x-ray were negative.  This is 
proactively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran was first 
treated for respiratory complaints in 1999, diagnosed as 
bronchitis, over 31 years after his discharge from service.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, there is no competent clinical evidence that 
relates the Veteran's current respiratory disability to his 
military service.  In this regard, there is no verification 
of service in Vietnam or Agent Orange exposure during the 
Veteran's period of active duty.  And, even if the Board 
concedes that the Veteran may have served in Vietnam and, in 
that capacity, may have been exposed to Agent Orange, there 
is no objective clinical indication he has a presumptive 
disease associated with such exposure; the Veteran's claimed 
respiratory disability, variously diagnosed as bronchitis, 
chronic obstructive pulmonary disease and sleep apnea, is not 
a presumptive disease associated with such exposure.  See 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Further, as discussed below, his claimed respiratory 
disability has not otherwise been shown to be etiologically 
related to service.  The United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  

Furthermore, the Board notes that none of the Veteran's post-
service treatment records show that his respiratory 
disability is related to his military service.  To the 
contrary, the Board points out that none of the Veteran's VA 
treating providers have found any evidence that the Veteran 
currently has a chronic respiratory disability.  The Board 
notes that physical examination of the Veteran's lungs and x-
rays of the Veteran's chest have been normal.  (See, i.e., 
May 2002 VA examination report).  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  

Regardless, the Veteran's various VA and private treatment 
records, dated 1999 through 2007, indicate that the Veteran 
had a lengthy history of smoking, up to three packs per day 
for nearly 40 years.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  In addition, while the Board acknowledges that the 
Veteran was diagnosed with obstructive sleep apnea in March 
2003, the Veteran's treating providers did not associate his 
sleep apnea with his military service, including his service-
connected PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").   

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed a 
respiratory disability as a result of his service in the 
military, including Agent Orange exposure or service-
connected PTSD.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"); citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  See also Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

As such, the only evidence suggesting the Veteran has a 
respiratory disability related to his military service, comes 
from him personally.  As a layperson, the Veteran simply does 
not have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Compensation Pursuant to 38 U.S.C.A. § 1151

Legal Criteria

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death was 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
The law requires not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  See VAOPGCPREC 5-2001 
(Feb. 5, 2001).  The GC indicated the factual elements 
necessary to support a claim under § 1151 based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that:  (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2008).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

Although the Veteran believes otherwise, the medical evidence 
in this case does not show that he sustained damage or 
additional injury as a result of his VA treatment in question 
from negligence, lack of proper care or diagnosis.  The Board 
acknowledges that he has residual pain and numbness to 
palpation along the first web space of the foot subsequent to 
removal of a fibular sesamoid in January 2006, but points out 
that out that such residuals were known complications of 
surgical intervention for his sesamoid.  The VA examiner, who 
reviewed the facts and circumstances of this case, as well as 
the veteran's assertions and history, clearly indicated, in 
the report prepared in July 2007, that the Veteran's surgical 
procedure for his fibular sesamoid, following an attempt to 
treat the sesamoid with other, less invasive treatment 
measures, was appropriate and that the Veteran was informed 
of the potential complications of the procedure, including 
pain and sensory changes (neuritis).  

In addition, the VA examiner concluded that there was no 
evidence the Veteran was disabled or harmed by the surgical 
procedure.  The VA examiner noted that the Veteran was 
informed of the risks of the surgery and that he consented to 
the surgical procedure.  The VA examiner also concluded that 
there is no medical evidence that the Veteran's treating 
physicians were careless or negligent during the Veteran's 
surgical  excision of a fibular sesamoid of the right foot, 
nor did they lack proper skill to perform or make an error in 
judgment when determining that surgical intervention was 
required due to the failure of more conservative treatment 
measures.  Moreover, there is no evidence of record that the 
Veteran's treating providers at VA deviated from the 
appropriate standard of care or were negligent.  

The Veteran's unsubstantiated allegations, sincere as they 
are, are simply unable to rebut the contrary opinion of the 
reviewing VA physician because, as a layman, the Veteran 
lacks the medical training and expertise needed to make the 
dispositive determination regarding causation.  See Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, there is no medical evidence showing the Veteran 
suffered additional disability as a result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA doctors.  Accordingly, his claim for § 1151 
compensation must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for a respiratory 
disability, to include sleep apnea, as due to Agent Orange 
exposure or service-connected PTSD, is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of surgery for excision of a 
fibular sesamoid of the right foot due to treatment at a VA 
Medical Center is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


